Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 07/24/2020. Claims 1-12 are presented for examination. Claim 1 is the independent claim.

Oath/Declaration 
The Office acknowledges receipt of a properly signed Oath/Declaration submitted on 07/24/2020.

Priority
The Examiner acknowledges the Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CN 201910675562.9, filed on 07/25/2019. 




Drawings 
The Examiner acknowledges the drawings filed on 07/24/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2008/0297585 A1) in view of Wu et al (US 2011/0286443 A1).

Claim 1
Chung teaches a communication device having a base station function of a Digital Enhanced Cordless Telecommunications (DECT) cellular system, comprising: an IP phone (Chung fig 1, 2 par 0022 PC IP Phone) and a DECT adapter (Chung fig 1 par 0018 DECT base 100 communicates with wireless handset 106 over DECT channel 108), wherein the IP phone is connected to the DECT adapter (Chung fig 1 par 0019 PC IP Phone connects with DECT base 100 over USB connection 103), to form a base station (Chung par 0029 PC IP Phone and DECT 100 provides internet connectivity access point {base station} for the handset 106); and the DECT adapter is configured to wirelessly communicate with at least one cordless handset via DECT (Chung fig 1 par 0018 DECT base 100 communicates with wireless handset 106 over DECT channel 108).
(Wu fig 4 par 0026 DECT handset 301 registers using handset ID registrations). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chung with Wu by adding to the PC IP Phone the registration functionality to register the DECT wireless handset as taught by Wu. The motivation to combine Chung and Wu is to enable support for roaming in the DECT-VoIP network as discussed by Wu. 

Claim 6
Chung in view of Wu teaches the communication device having a base station function of a DECT cellular system according to claim 1, wherein the IP phone and the DECT adapter are detachably connected via a USB interface of the IP phone (Chung fig 1 the IP phone in PC chassis 102 and DECT adapter 100 are connected via USB interface 103; it is well known that a peripheral device’s USB connection to the PC is detachable [see NPL Michelle Wilson, "What Desktop Computer Ports Are Typically Available?", HP, April 5 2019 p.1 USB connectors for detachable connections in back of PC]). 

Claim 7
Chung in view of Wu teaches the communication system, wherein the communication system is a Multi-Cell Digital Enhanced Cordless Telecommunications (DECT) system which comprises a plurality of base stations (Wu fig 9 plurality of DECT-VoIP apparatus, par 0025 each of DECT-VoIP apparatus is a DECT base station), and at least one of the plurality of base stations is formed by the communication device having a base station function of a DECT cellular system (Wu fig 5 the DECT-VoIP apparatus comprise a DECT base module 501) in claim 1, so that a cordless handset of which information is registered with the base station formed by the communication device having a base station function of a DECT cellular system (Wu fig 4 par 0026 wireless handset registers with the DECT-VoIP apparatus) in claim 1 is able to roam between the plurality of base stations (Wu fig 9 roaming between DECT-VoIP apparatus. The motivation to combine to enable support for roaming in the DECT-VoIP network as discussed by Wu). 

Claim 12
Chung in view of Wu teaches the communication system, wherein the communication system is a Multi-Cell Digital Enhanced Cordless Telecommunications (DECT) system which comprises a plurality of base stations (Wu fig 9 plurality of DECT-VoIP apparatus, par 0025 each of DECT-VoIP apparatus is a DECT base station), and at least one of the plurality of base stations is formed by the communication device having a base station function of a DECT cellular system (Wu fig 5 the DECT-VoIP apparatus comprise a DECT base module 501) in claim 6, so that a cordless handset of which information is registered with the base station formed by the communication device having a base station function of a DECT cellular system (Wu fig 4 par 0026 wireless handset registers with the DECT-VoIP apparatus) in claim 6 is able to roam between the plurality of base stations (Wu fig 9 roaming between DECT-VoIP apparatus. The motivation to combine to enable support for roaming in the DECT-VoIP network as discussed by Wu).

Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2008/0297585 A1) in view of Wu et al (US 2011/0286443 A1) as applied to claim 1 above further in view of Cobo et al (US 2019/0294777 A1).

Claim 2
Chung in view of Wu teaches the communication device having a base station function of a DECT cellular system according to claim 1, wherein the IP phone comprises a display (Chung fig 1 monitor 114) and a DECT Server (Chung fig 2 par 0022 driver functionality to interact via the USB interface with the DECT base 100; the driver functionality includes the human interface device (HID) 152, media driver 154, and USB bridge application 156); the display and the DECT Server communicate with each other via a communication library msgkit (Chung fig 2 soft clients communicates with HID or media driver to display their content; single HID or media driver supports multiple soft clients. The only way for a single HID or media driver to support multiple soft clients is the use of a msgkit supported by the HID or media driver); the DECT Server and the DECT adapter communicate with each other via a Universal Serial Bus (USB) (Chung fig 1 USB connection 103); and the DECT Server is configured to connect the DECT adapter with the IP phone (Chung par 0024), the IP phone and the DECT adapter jointly form the (Chung par 0029 PC IP Phone and DECT base 100 provides internet connectivity access point {base station} for the handset 106). 
However, Chung in view of Wu does not specifically teach match the DECT adapter with the IP phone, where if the DECT adapter is successfully matched with the IP phone. Cobo discloses match the external device with the host device, where if the external device is successfully matched with the host device (Cobo fig 3 par 0033-0036 allows connectivity to host device if the external device 104 is matched with the host device 102). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chung in view of Wu with Cobo by adding to the PC IP phone the method of matching and allowing connectivity to the host device by the external device if the external device is matched with the host device as taught by Cobo where the host device is the PC IP phone and the external device is the DEC adapter. The motivation to combine Chung in view of Wu and Cobo is to provide a layer of security against unauthorized external devices as discussed by Cobo. 

Claim 8
Chung in view of Wu in view of Cobo teaches the communication system, wherein the communication system is a Multi-Cell Digital Enhanced Cordless Telecommunications (DECT) system which comprises a plurality of base stations (Wu fig 9 plurality of DECT-VoIP apparatus, par 0025 each of DECT-VoIP apparatus is a DECT base station), and at least one of the plurality of base stations is formed by the communication device having a base station function of (Wu fig 5 the DECT-VoIP apparatus comprise a DECT base module 501) in claim 2, so that a cordless handset of which information is registered with the base station formed by the communication device having a base station function of a DECT cellular system (Wu fig 4 par 0026 wireless handset registers with the DECT-VoIP apparatus) in claim 2 is able to roam between the plurality of base stations (Wu fig 9 roaming between DECT-VoIP apparatus. The motivation to combine to enable support for roaming in the DECT-VoIP network as discussed by Wu). 

Claims 3-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2008/0297585 A1) in view of Wu et al (US 2011/0286443 A1) as applied to claim 1 above further in view of Mitel (Mitel, MiVoice 6930 IP Phone User Guide, 58015128 Rev05 Release 1.4 User Guide for MiVoice Business, September 2018).

Claim 3
Chung in view of Wu teaches the communication device having a base station function of a DECT cellular system according to claim 1, wherein the IP phone (Chung par 0021 PC IP Phone 102 can receive incoming call from remote users) and the cordless handset (Chung par 0020 wireless handset 106 can receive incoming call from remote users) are configured to answer a currently incoming call (PC IP Phone 102 and wireless handset 106 are telephony devices which have answer incoming call functions). 
(Mitel p.8 Mitel MiVoice 6930 IP Phone comprise corded handset q). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chung in view of Wu with Mitel by replacing the PC form factor with the IP Phone comprising a corded handset form factor as taught by Mitel. The motivation to combine Chung in view of Wu and Mitel is to support the same functionality in different environments. 

Claims 4, 5
Chung in view of Wu in view of Mitel teaches the communication device having a base station function of a DECT cellular system according to claim 3, further comprising a voice handover module (Mitel p.6 “effortlessly move mobile call audio between Mitel MiVoice 6930 IP phone and your mobile phone”, hence a voice handover module to move the audio), wherein the voice handover module is configured to, upon receiving call handover instruction, hand over the currently incoming call between the corded handset and the cordless handset (Chung in view of Wu in view of Mitel already teaches answering an incoming call in the parent claim. Mitel p.107 Press Push call softkey {handover instruction} to move audio from IP Phone to mobile phone), or between a plurality of cordless handsets of which information is registered with the IP phone; wherein the call handover instruction is generated when a corresponding instruction key on the IP phone is triggered (Mitel p.107 Press Push call softkey {handover instruction} to move audio from IP Phone to mobile phone. The motivation to combine is to enable the user to move around while still in the call). 

Claim 9
Chung in view of Wu in view of Mitel teaches the communication system, wherein the communication system is a Multi-Cell Digital Enhanced Cordless Telecommunications (DECT) system which comprises a plurality of base stations (Wu fig 9 plurality of DECT-VoIP apparatus, par 0025 each of DECT-VoIP apparatus is a DECT base station), and at least one of the plurality of base stations is formed by the communication device having a base station function of a DECT cellular system (Wu fig 5 the DECT-VoIP apparatus comprise a DECT base module 501) in claim 3, so that a cordless handset of which information is registered with the base station formed by the communication device having a base station function of a DECT cellular system (Wu fig 4 par 0026 wireless handset registers with the DECT-VoIP apparatus) in claim 3 is able to roam between the plurality of base stations (Wu fig 9 roaming between DECT-VoIP apparatus. The motivation to combine to enable support for roaming in the DECT-VoIP network as discussed by Wu). 

Claim 10
Chung in view of Wu in view of Mitel teaches the communication system, wherein the communication system is a Multi-Cell Digital Enhanced Cordless Telecommunications (DECT) system which comprises a plurality of base stations (Wu fig 9 plurality of DECT-VoIP apparatus, par 0025 each of DECT-VoIP apparatus is a DECT base station), and at least one of the plurality of base stations is formed by the communication device having a base station function of a DECT cellular system (Wu fig 5 the DECT-VoIP apparatus comprise a DECT base module 501) in claim 4, so that a cordless handset of which information is registered with the base station formed by the communication device having a base station function of a DECT cellular system (Wu fig 4 par 0026 wireless handset registers with the DECT-VoIP apparatus) in claim 4 is able to roam between the plurality of base stations (Wu fig 9 roaming between DECT-VoIP apparatus. The motivation to combine to enable support for roaming in the DECT-VoIP network as discussed by Wu). 

Claim 11
Chung in view of Wu in view of Mitel teaches the communication system, wherein the communication system is a Multi-Cell Digital Enhanced Cordless Telecommunications (DECT) system which comprises a plurality of base stations (Wu fig 9 plurality of DECT-VoIP apparatus, par 0025 each of DECT-VoIP apparatus is a DECT base station), and at least one of the plurality of base stations is formed by the communication device having a base station function of a DECT cellular system (Wu fig 5 the DECT-VoIP apparatus comprise a DECT base module 501) in claim 5, so that a cordless handset of which information is registered with the base station formed by the communication device having a base station function of a DECT cellular system (Wu fig 4 par 0026 wireless handset registers with the DECT-VoIP apparatus) in claim 5 is able to roam between the plurality of base stations (Wu fig 9 roaming between DECT-VoIP apparatus. The motivation to combine to enable support for roaming in the DECT-VoIP network as discussed by Wu). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648